            Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 1 of 19



                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) MARK E. SCHELL,                        )
                                           )                       CIV-19-281-C
                                                   Civil Case No. _____
                      Plaintiff,           )
                                           )
v.                                         )
                                           )
(2) JOHN MORRIS WILLIAMS, in his )
official capacity as Executive Director of )
the Oklahoma Bar Association,              )
                                           )
                      Defendant.           )
                                           )

                                          COMPLAINT

       1.      This civil rights lawsuit seeks to protect the First and Fourteenth

Amendment rights of Oklahoma attorneys who have been forced to join the Oklahoma

Bar Association (“OBA”) and to subsidize political and ideological speech by the OBA

that they do not wish to support.

       2.      The State of Oklahoma requires attorneys to join and pay fees to a bar

association, the OBA, to be allowed to practice law in the state. Okla. Stat. tit. 5, ch. 1,

app. 1, art. 2 § 1; id. art. 8, §§ 1-4.

       3.      Oklahoma’s requirement for attorneys to join the OBA violates their First

Amendment rights to free speech and association, and is not necessary to regulate the

legal profession or improve the quality of legal services in Oklahoma.

       4.      The collection and use of mandatory bar dues to subsidize political and

ideological speech without attorneys’ affirmative consent violates their First Amendment
             Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 2 of 19



right to choose what private speech they will and will not support, and is not necessary to

regulate the legal profession or improve the quality of legal services in Oklahoma.

       5.      Further, even if one assumes mandatory bar membership and dues are not

inherently unconstitutional, the OBA fails to provide essential safeguards to ensure that

attorneys’ dues are not used for activities that are not germane to the OBA’s purpose of

improving the quality of legal services by regulating the legal profession.

       6.      This lawsuit therefore asks this Court to declare Oklahoma’s bar

membership requirement unconstitutional and order Defendant to stop forcing attorneys

to subsidize the OBA’s speech without their affirmative consent, or, alternatively, to

order Defendant to adopt procedures to protect attorneys from being forced to subsidize

OBA speech and activities that are not germane to improving the quality of legal services

and regulating the legal profession.

                              JURISDICTION AND VENUE

       7.      This action is brought under 42 U.S.C. §§ 1983 and 1988.

       8.      This Court has subject matter jurisdiction over Plaintiff’s claims under 28

U.S.C. §§ 1331 and 1343.

       9.      This Court has authority to grant declaratory and other relief under 28

U.S.C. §§ 2201 and 2202.

       10.     Venue is appropriate under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to Plaintiff’s claims occurred in this District.




                                               2
               Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 3 of 19



                                           PARTIES

        11.      Plaintiff Mark E. Schell is a citizen of the United States and resides in

Tulsa, Oklahoma. Plaintiff Schell is a duly licensed attorney under the laws of Oklahoma

and is a member of the OBA because membership is a mandatory prerequisite to practice

law in the State of Oklahoma under Okla. Stat. tit. 5, ch. 1, app. 1, art. 2 § 1.

        12.      Defendant John Morris Williams is Executive Director of the OBA. In that

position, he is responsible for enforcing the laws requiring membership and funding of

the OBA as a condition of practicing law in the State of Oklahoma. See Okla. Stat. tit. 5,

ch. 1, app. 1, art. 6, § 4; id. art. 8, §§ 2, 4; Okla. Bar Ass’n Bylaws Art. IV, § 4.

Defendant Williams implements and enforces the unconstitutional practices and policies

complained of in this action while acting under color of state law. He is sued in his

official capacity. Mr. Williams maintains his usual place of office at the OBA’s executive

offices at 1901 N. Lincoln Blvd. in Oklahoma City, Oklahoma. The OBA maintains its

roll of attorneys and receives and accounts for all membership fees paid to the OBA at

the same location.

                                             FACTS

Oklahoma’s Mandatory Bar Association Membership and Fees

        13.      Oklahoma law compels every attorney licensed in Oklahoma to be a

member of the OBA in order to practice law in the state. Okla. Stat. tit. 5, ch. 1, app. 1,

art. 2, § 1.

        14.      Oklahoma law also compels attorneys licensed in Oklahoma to pay annual

dues to the OBA. Okla. Stat. tit. 5, ch. 1, app. 1, art. 8, §§ 1-4.

                                                3
             Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 4 of 19



       15.     As an Oklahoma attorney, Plaintiff Mark E. Schell is compelled to join the

OBA and to pay membership dues to OBA as a condition of engaging in his profession.

       16.     Plaintiff Schell has paid annual dues to the OBA since approximately 1984.

       17.     Defendant Williams enforces laws requiring membership in and funding of

the OBA as a condition of practicing law in the State of Oklahoma.

       18.     Defendant Williams acts under color of state law when collecting,

disbursing, and spending mandatory dues.

OBA’s Use of Mandatory Fees for Political and Ideological Speech

       19.     The OBA uses members’ mandatory dues to engage in speech, including

political and ideological speech.

       20.     Article VIII, Sections 2 and 3, of the OBA’s bylaws authorizes the OBA to

create a “Legislative Program” through which the OBA may propose legislation “relating

to the administration of justice; to court organization, selection, tenure, salary and other

incidents of the judicial office; to rules and laws affecting practice and procedure in the

courts and in administrative bodies exercising adjudicatory functions; and to the practice

of law.”

       21.     Article VIII, Section 9, of the OBA’s bylaws authorizes the OBA to “make

recommendations upon any proposal pending before [the] Legislature of the State of

Oklahoma or any proposal before the Congress of the United States of America, if such

proposal relates to the administration of justice, to court organization, selection, tenure,

salary or other incidents of the judicial office; to rules and laws affecting practice and



                                              4
             Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 5 of 19



procedure in the courts and in administrative bodies exercising adjudicatory functions;

and to the practice of law.”

       22.     Article VIII, Section 4, of the OBA’s bylaws provides that the OBA may

endorse “[a]ny proposal for the improvement of the law, procedural or substantive . . . in

principle,” with no restriction on subject matter.

       23.     Under these provisions of its bylaws, the OBA has advocated for and

against both procedural and substantive proposed state legislation.

       24.     For example, in 2009, the OBA publicly opposed a controversial tort

reform bill.

       25.     In 2014, the OBA created a petition to oppose legislation, SJR 21, that

would change the way that members of the Oklahoma Judicial Nomination Commission

were selected, sent emails to its membership urging them to oppose the measure, and

staged a “rally” at the State Capitol to oppose the measure.

       26.     The OBA continues to support and oppose state legislation.

       27.     OBA committees also draft and promote state legislation.

       28.     The OBA uses mandatory member dues to publish political and ideological

speech in its Oklahoma Bar Journal publication.

       29.     For example, the January 2016 Bar Journal included an article by the

OBA’s then-president criticizing the United States Supreme Court’s decision in Citizens

United v. FEC, 558 U.S. 310 (2010), for supposedly changing the United States “to ‘a

government of the corporations, by the bureaucrats, for the money.’”



                                              5
             Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 6 of 19



       30.     An article by the OBA’s then-president in the February 2016 Bar Journal

criticized lawmakers for supposedly attacking “[t]he independence of our judiciary” and

criticized “super PACs” for supposedly “threaten[ing] to corrupt the political process”

with “virtually unlimited campaign contributions.”

       31.     An article by the OBA’s then-president in the March 2016 Bar Journal

criticized Oklahoma’s legislature for not regulating the oil and gas industry to restrict the

use of “injection wells” alleged to cause earthquakes.

       32.     An article by Defendant Williams in the April 2016 Bar Journal criticized

legislation that would change Oklahoma’s method of judicial selection as one of many

alleged legislative “attack[s on] the Oklahoma Bar Association or the courts.”

       33.     Another article in the April 2016 Bar Journal entitled “We Don’t Want to

Be Texas” also criticized efforts to change Oklahoma’s method of judicial selection.

       34.     An article by the OBA’s then-president in the May 2016 Bar Journal: (1)

criticized the United States Supreme Court’s decisions in Citizens United, 558 U.S. 310,

and McCutcheon v. FEC, 572 U.S. 185 (2014), falsely stating that they “have allowed

unlimited campaign contributions by political action committees that do not have to

identify contributors”; (2) praised Jane Mayer’s book Dark Money: The Hidden History

of the Billionaires Behind the Rise of the Radical Right for its exposition of a supposed

“takeover of our government by big money from the oil and gas industry”; (3) praised

former Vice President Al Gore for “advocating that our environment and climate suffered

from a failure of our government to regulate the fossil fuel industry”; and (4) called on



                                              6
             Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 7 of 19



OBA members to “take action now” and “stand up for people and stop control of our

government by the oil and gas industry.”

       35.     An article in the May 2016 Bar Journal entitled “State Attorney General

Argues Against Tribal and State Interests” criticized an amicus brief filed by the State of

Oklahoma (together with other states) in Dollar General Corporation v. Mississippi Band

of Choctaw Indians, 136 S. Ct. 2159 (2016), alleging that the state’s arguments were

(among other things) “disingenuous” and the product of “uninformed bias.”

       36.     An article by the OBA’s then-president in the September 2016 Bar Journal

again praised Jane Mayer’s Dark Money book, describing it as “a snapshot of history of

the United States at a time when money controls our government.”

       37.     The OBA’s then-president stated in that same article that he wanted Mayer

to speak at the OBA’s annual meeting because “[w]e need to hear what she says about

dark money and the future of American democracy,” including “how corrupt our

government has become and how big money is turning our government into a

government of the corporations, by the bureaucrats, for the money.”

       38.     Mayer then gave the keynote address on these topics at OBA’s Annual

Meeting on November 3, 2016, less than one week before the 2016 general election.

       39.     An advertisement for Mayer’s keynote address in the September 2016 Bar

Journal quoted Mayer as stating: “I will talk about the way money is becoming a

growing factor in judicial races and what the consequences are. . . . I see the money as a

real threat to judicial integrity and independence . . . .The courts are very much part of

their plan, and they’ve gone about swaying them by changing the way the law is taught in

                                              7
              Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 8 of 19



law schools, paying for judicial junkets in which they push their viewpoint on the judges

and by trying to use dark money to win judicial elections.”

        40.     The advertisement then made clear that, with the word “they,” Mayer was

referring to “wealthy conservative libertarians.”

        41.     An article by the OBA’s then-president in the November 2016 Bar Journal

urged readers to contact legislators to advocate for increased funding of the judicial

branch, particularly greater funding to pay bailiffs and court reporters.

        42.     An article by Defendant Williams in the April 2017 Bar Journal criticized

legislative proposals to change Oklahoma’s method of judicial selection, suggesting that,

if they passed, “big money and special interest groups [would] elect judges and justices

and campaign contributions [would] buy court opinions.”

        43.     An article by the OBA’s then-president in the May 2017 Bar Journal stated

that attorneys must “warn [the public] of the potential ill effects of reintroducing politics

into our judicial selection process.”

        44.     An article by Defendant Williams in the May 2018 Bar Journal criticized

“attacks” on Oklahoma’s system of “merit selection” of judges.

        45.     An article in the November 2018 Bar Journal entitled “Tort Litigation for

the Rising Prison Population” argued that Oklahoma’s prison system was underfunded

and advocated that the state legislature eliminate prisons’ and jails’ exemption from tort

liability.




                                              8
              Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 9 of 19



        46.     An article by the OBA’s current president in the February 2019 Bar

Journal criticized claims that lawyers have too much influence in the state legislature and

alleges that “having lawyers in the Legislature is a plus.”

        47.     A “Legislative News” column in the March 2019 Bar Journal stated that

“MORE LAWYERS ARE NEEDED” as members of the state legislature.

OBA’s Dues Refund Procedures

        48.     Before submitting its annual budget to the Oklahoma Supreme Court, the

OBA publishes a proposed budget in its Bar Journal.

        49.     The OBA’s proposed budget for 2019, a copy of which is attached as

Exhibit 1, included a list of categories of expenditures, the amount the OBA budgeted for

each category in 2018, and the amount the OBA proposed to spend for each category in

2019.

        50.     The OBA’s proposed budget does not identify any specific expenditures the

OBA has made or proposed to make; it only identifies categories of expenditures.

        51.     The OBA’s proposed budget does not state whether any past or proposed

expenditures of member dues were or are germane to the purpose of improving the

quality of legal services and regulating the legal profession.

        52.     The OBA’s proposed budget does not provide members with sufficient

information to determine whether any past or proposed expenditure of member dues were

or are germane to the purpose of improving the quality of legal services and regulating

the legal profession.



                                              9
          Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 10 of 19



       53.      According to a “Notice and Objection Procedure to OBA Budgetary

Expenditures” adopted by OBA’s Board of Governors, “[a] member may object to a

proposed or actual expenditure of monies by the OBA as not within the purposes or

limitations set out in the [OBA’s] Rules or Bylaws, and seek refund of a pro rata portion

of his or her dues expended, plus interest, by filing a written objection with the Executive

Director.”

       54.      The Notice and Objection Procedure expressly excludes the opportunity to

object to actual or proposed expenditures for political, ideological, or other speech that is

made within the scope of the OBA’s Rules or Bylaws.

       55.      The Notice and Objection Procedure requires a member to submit a

separate “OBA Dues Claim Form” for each budgetary expenditure to which he or she

objects, “postmarked not later than Sixty (60) days after the approval of the annual

budget by the Oklahoma Supreme Court or January 31st of each year, whichever shall

first occur.”

       56.      The Notice and Objection Procedure requires the OBA’s Executive

Director to review an objection within 21 days, “together with the allocation of dues

monies to be spent on the activity or action,” and grants him or her discretion to issue a

refund of a pro rata portion of the member’s dues, plus interest.

       57.      Alternatively, the Executive Director may refer a member objection for

hearing before an “OBA Budget Review Panel” consisting of three OBA members

selected from the OBA’s Budget Committee by the OBA President Elect.



                                             10
          Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 11 of 19



       58.    The OBA Budget Review Panel must then conduct a hearing of the

member’s objection and provide a written decision within 30 days of that hearing.

       59.    A member may appeal the Budget Review Panel’s decision for

consideration by the OBA’s Board of Governors, whose “decision shall be final.”

       60.    The Notice and Objection Procedure therefore does not provide an

opportunity for a member to have an objection heard by a neutral decision-maker.

Plaintiff’s Injury

       61.    Plaintiff Mark E. Schell opposes the OBA’s use of any amount of his

mandatory dues to fund any amount of political or ideological speech, regardless of its

viewpoint, including but not limited to the examples set forth above, but he has been

without effective means to prevent it and without effective recourse.

       62.    Oklahoma’s requirement that all attorneys join the OBA injures Plaintiff

Mark E. Schell because he does not wish to associate with the OBA or its political and

ideological speech. But for the requirement, he would not be a member.

       63.    Oklahoma’s requirement that all attorneys pay dues to the OBA injures

Plaintiff Mark E. Schell because he does not wish to fund the OBA’s political and

ideological speech and other activities. But for the requirement, he would not do so.

       64.    The OBA’s lack of safeguards to ensure that members are not required to

pay for political and ideological speech and other activities not germane to regulating the

legal profession or improving the quality of legal services injures Plaintiff Mark E. Schell

because he does not want to fund such activities in any amount.



                                            11
            Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 12 of 19



                       FIRST CLAIM FOR RELIEF
    Compelled membership in the OBA violates attorneys’ First and Fourteenth
              Amendment rights to free association and free speech.

       65.      The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

       66.      The First and Fourteenth Amendment protect not only the freedom of

association but also the freedom not to associate.

       67.      The First and Fourteenth Amendment protect the freedom of speech, which

includes the right to avoid subsidizing the speech of other private speakers.

       68.      By its very nature, a mandatory bar association such as the OBA violates

these rights.

       69.      Mandatory associations, particularly mandatory associations for expressive

purposes, are permissible only when they serve a compelling state interest that the

government cannot achieve through other means significantly less restrictive of First

Amendment freedoms.

       70.      The only state interests that a mandatory bar association can plausibly serve

are regulating the legal profession and improving the quality of legal services.

       71.      The state can readily use means significantly less restrictive of First

Amendment freedoms to regulate the legal profession and improve the quality of legal

services.

       72.      For example, the State of Oklahoma could regulate the legal profession

directly, or through an agency under its jurisdiction, without requiring attorneys to join or

pay a bar association, as at least 18 other states do.

                                               12
           Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 13 of 19



       73.     By failing to utilize means significantly less restrictive of associational

freedoms than a mandatory association, Defendant and the OBA maintain and actively

enforce a set of laws, practices, procedures, and policies that deprive Plaintiff Mark E.

Schell of his rights of free speech and free association in violation of the First and

Fourteenth Amendments.

       74.     Plaintiff is entitled to declaratory and injunctive relief against Defendant’s

continued enforcement and maintenance of these unconstitutional laws, practices,

procedures, and policies, and is entitled to an award of attorneys’ fees. See 28 U.S.C. §§

2201, 2202; 42 U.S.C. §§ 1983, 1988.

                          SECOND CLAIM FOR RELIEF
   The collection and use of mandatory bar dues to subsidize the OBA’s speech—
    including its political and ideological speech—violates attorneys’ First and
            Fourteenth Amendment rights to free speech and association.

       75.     The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

       76.     The OBA collects and uses mandatory bar fees to subsidize its speech,

including its political and ideological speech as described above, without attorneys’

affirmative consent.

       77.     The OBA provides no way for attorneys to avoid having their dues used to

subsidize its speech, including its political and ideological speech.

       78.     The state could readily serve its interest in improving the quality of legal

services and regulating the legal profession without forcing attorneys to subsidize the

OBA’s speech, including its political and ideological speech.


                                              13
          Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 14 of 19



       79.    The state could improve the quality of legal services and regulate the legal

profession without requiring attorneys to fund a bar association at all. It could adopt

measures to improve the quality of legal services and regulate the legal profession

directly, or through an agency under its jurisdiction, as at least 18 other states do.

       80.    Alternatively, Oklahoma could require that the OBA use mandatory bar

dues only for regulatory activities, as Nebraska has done.

       81.    Because the state could readily serve its interest in improving the quality of

legal services in ways significantly less restrictive of free speech and association, the

OBA violates the First and Fourteenth Amendments by collecting and using mandatory

bar dues to subsidize any of its speech.

       82.    Alternatively, the OBA violates the First and Fourteenth Amendments by

collecting and using mandatory bar dues to subsidize its political and ideological speech.

       83.    At the very least, the OBA violates the First and Fourteenth Amendments

by collecting and using mandatory bar dues to subsidize its speech and other activities

that are not germane to improving the quality of legal services and regulating the legal

profession.

       84.    Accordingly, to protect members’ First Amendment rights, the OBA must

create an “opt-in” system for attorneys to subsidize its speech and non-germane activities;

it cannot require attorneys to opt out. See Janus v. AFSCME, 138 S. Ct. 2448, 2486

(2018). Unless an attorney provides affirmative consent, his or her dues cannot be used to

subsidize the OBA’s non-germane activities or its speech, including but not limited to its

political and ideological speech.

                                              14
           Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 15 of 19



       85.     Under existing law, the OBA maintains and enforces a set of laws,

practices, procedures, and policies that are not adequate to ensure that mandatory dues

will not be used for the impermissible purposes described above without affirmative

consent.

       86.     Accordingly, Defendant and the OBA are currently maintaining and

actively enforcing a set of laws, practices, procedures, and policies that deprive Plaintiff

Mark E. Schell of his rights of free speech and free association in violation of the First

and Fourteenth Amendments.

       87.     Plaintiff Mark E. Schell is entitled to declaratory and injunctive relief

against Defendant’s continued enforcement of these unconstitutional laws, practices,

procedures, and policies, and is entitled to an award of attorneys’ fees. See 28 U.S.C. §§

2201, 2202; 42 U.S.C. §§ 1983, 1988.

                          THIRD CLAIM FOR RELIEF
 The OBA violates attorneys First and Fourteenth Amendment rights by failing to
   provide safeguards to ensure mandatory dues are not used for impermissible
                                    purposes.

       88.     The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

       89.     To the extent mandatory bar fees are constitutional at all, the Supreme

Court has required bar associations such as the OBA to ensure that such fees are used

only for activities germane to improving the quality of legal services and regulating the

legal profession. See Keller v. State Bar of Cal., 496 U.S. 1, 14 (1990).




                                              15
            Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 16 of 19



        90.    To protect the rights of OBA members and ensure mandatory member fees

are used only for chargeable expenditures, Keller requires the OBA to institute

safeguards that provide, at a minimum: (1) notice to members, including an adequate

explanation of the basis for the dues and calculations of all non-chargeable activities,

verified by an independent auditor; (2) a reasonably prompt decision by an impartial

decision-maker if a member objects to the way his or her mandatory dues are spent; and

(3) an escrow for amounts reasonably in dispute while such objections are pending.

Keller, 496 U.S. at 14. The OBA does not satisfy any of these requirements.

        91.    Because the OBA does not provide members with sufficient information to

determine whether its expenditures are chargeable, much less employ any independent

auditor, it fails to provide an adequate explanation for the basis of member dues as Keller

requires.

        92.    The OBA does not provide members who object to its past and proposed

expenditure an opportunity to present their objections to an impartial decision-maker as

Keller requires.

        93.    The OBA does not require any portion of an objecting member’s dues to be

placed in escrow as Keller requires.

        94.    Therefore—even assuming mandatory bar membership and fees are

constitutional at all—the OBA fails to provide the minimum safeguards required by the

First and Fourteenth Amendments before collecting and expending mandatory member

dues.



                                             16
            Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 17 of 19



       95.     For these reasons, Defendant maintains and enforces a set of laws,

practices, procedures, and policies that deprive Plaintiff Mark E. Schell of his First and

Fourteenth Amendment rights.

       96.     This deprivation of constitutional rights is causing Plaintiff Mark E. Schell

to suffer irreparable injury for which there is no adequate remedy at law. Unless enjoined

by this Court, Plaintiff will continue to suffer irreparable harm.

       97.     Plaintiff Mark E. Schell is entitled to declaratory and injunctive relief

against Defendant’s continued enforcement and maintenance of these unconstitutional

laws, practices, procedures, and policies, and is entitled to an award of attorneys’ fees.

See 28 U.S.C. §§ 2201, 2202; 42 U.S.C. §§ 1983, 1988.

                                 REQUEST FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor and:

       A.      Declare that Defendant violates Plaintiff’s rights to freedom of speech and

association under the First and Fourteenth Amendments by enforcing Oklahoma statutes

that make membership in the OBA and mandatory dues a condition of practicing law in

Oklahoma;

       B.      Declare that Defendant and the OBA may not require an attorney to pay

mandatory dues or fees to subsidize its speech, including its political and ideological

speech or any of its non-germane activities, unless the member has affirmatively

consented to having dues or fees used for those purposes, as required by Janus v.

AFSCME;

                                              17
            Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 18 of 19



       C.      Permanently enjoin Defendant and all persons in active concert or

participation with him from enforcing Okla. Stat. tit. 5, ch. 1, app. 1, art. 2, § 1, which

mandates membership in the OBA, and Okla. Stat. tit. 5, ch. 1, app. 1, art. 8, §§ 1-4,

which requires payment of membership fees to the OBA;

       D.      In the alternative, declare that Plaintiff’s rights to freedom of speech and

association under the First and Fourteenth Amendments are violated by the OBA’s failure

to implement the minimum safeguards required by Keller v. State Bar of California, and

preliminarily and permanently enjoin Defendant from collecting mandatory bar dues until

the OBA adopts the minimum safeguards Keller requires;

       E.      Award Plaintiff Mark E. Schell his costs, attorneys’ fees, and other

expenses as provided by law, including 42 U.S.C. § 1988; and

       F.      Order such additional relief as may be just and proper.

Dated: March 26, 2019

                                           MARK E. SCHELL

                                           By: /s/ Charles S. Rogers
                                           Charles S. Rogers (Oklahoma Bar No. 7715)
                                           Attorney at Law
                                           2410 W. Memorial Road, Ste.C. Box 403
                                           Oklahoma City, OK 73134
                                           Telephone: (405) 742-7700
                                           Crogers740@gmail.com




                                              18
Case 5:19-cv-00281-C Document 1 Filed 03/26/19 Page 19 of 19



                           Jacob Huebert*
                           Aditya Dynar*
                           Scharf-Norton Center for Constitutional
                           Litigation at the
                           GOLDWATER INSTITUTE
                           500 E. Coronado Road
                           Phoenix, AZ 85004
                           Telephone: (602) 462-5000
                           Fax: (602) 256-7045
                           litigation@goldwaterinstitute.org

                           Anthony J. Dick*
                           JONES DAY
                           51 Louisiana Ave. N.W.
                           Washington, DC 20001
                           Telephone: (202) 879-3939
                           Email: ajdick@jonesday.com

                           Attorneys for Plaintiff

                           *Pro hac vice motion to be filed




                             19
